Citation Nr: 1103773	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether the Veteran is competent for the purpose of direct 
receipt of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1991 to May 1993.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2007 rating 
decision of the Chicago, Illinois RO that found the Veteran 
incompetent to handle the disbursement of funds.  In September 
2010, a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veteran has schizophrenia which is service-connected and 
rated 100 percent disabling.  In January 2007, the RO found the 
Veteran not competent to handle the disbursement of his VA funds 
based on information showing that the because of impulsiveness in 
his handling of his finances he might require assistance handling 
the finances.  Specifically, in April 2006, the Veteran's case 
manager, F.L.O., R.N., indicated that he had "an extremely 
impulsive personality which has been demonstrated in his 
sometimes very unhealthy and dangerous decision-making with his 
funds."  This opinion was shared by the Veteran's psychiatrist, 
Dr. L.Z., who in, June 2008, stated that he had displayed 
problems with poor decision-making and impulsivity, and required 
daily encouragement and reminders regarding his hygiene, 
medication, and appointments.  

In a statement received in February 2010, the Veteran explained 
that he had previously been free with his money because of the 
company he kept; he indicated that he was now aware of their bad 
influences, and stated that he was doing better now, especially 
in terms of managing his medications and keeping his 
appointments.  This letter and the earnest testimony of the 
Veteran at the September 2010 Travel Board hearing, suggest that 
even if he had been incompetent when the determination of 
incompetency was made (in January 2007), he may have since 
managed to curb his impulsiveness/profligate spending.  The 
record suggests that the Veteran's impulsive spending, at least 
in part may have been influenced by those around him, and poor 
judgment in trusting them.  Poor judgment in trusting others does 
not necessarily equate to incompetence (in terms of ability to 
handle personal funds).  Significantly, at the September 2010 
Travel Board hearing, the Veteran noted that he was currently 
living in a retirement home (a more stable environment), 
acknowledged that he had made a mistake in the past by trusting 
those around him, and stated that he would not repeat this 
mistake.

Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent relationship 
between the percentage of disability, facts relating to 
commitment or hospitalization, and the holding of incompetency.  
38 C.F.R. § 3.353(c).  A review of the file found that the 
medical evidence of record is nearly five years old, and thus 
does not present an accurate picture of the Veteran's current 
competency status.  As his finances are managed by a fiduciary, 
any current financial status reports, of themselves, would have 
little bearing on the Veteran's competency to handle funds.  The 
critical questions at this point are whether the Veteran is able 
to curb his impulsiveness, and whether he is now capable of sound 
judgment in his expenditures.   Further development of evidence 
is necessary for the Board to properly address both these 
questions.  .

The Board notes that unless the medical evidence is clear, 
convincing, and leaves no doubt as to the person's incompetency, 
the RO will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  There is also a 
presumption in favor of competency, and where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract or 
to manage his own affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for his 
psychiatric disability from January 2007 (the 
date of the incompetency finding) to the 
present, and to provide any releases 
necessary for VA to secure any private 
records of such treatment or evaluation.  The 
RO should obtain complete records of all such 
treatment and evaluation from all sources 
identified by the Veteran, and even if he 
does not respond, obtain reports of any VA 
treatment that are not already associated 
with the claims file.

2. 	The RO should also arrange for a 
social work survey to assess the Veteran's 
competency level.  The survey should consist 
of interviews with his family (if any), 
fiduciary,  associates/acquaintances, and 
staff at the retirement home where he resides 
to solicit their observations and opinions 
regarding his more recent judgment in choice 
of acquaintances, his ability to handle the 
limited funds to which he does have access, 
and whether he continues to display impulsive 
behavior.  

3. 	The RO should then arrange for the 
Veteran to be examined by a psychiatrist to 
determine whether he remains incompetent to 
handle disbursement of his VA funds.  The 
Veteran's claims folder (to include his 
hearing testimony and the results of the 
development sought above) must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the record 
and examination of the Veteran the examiner 
should offer an opinion that responds to the 
following:

Is the Veteran competent to manage his own 
finances?  Specifically (in light of evidence 
of pure judgment in managing his finances in 
the past), does the Veteran's psychiatric 
disability produce (still) mental impairment 
that renders him incapable of responsibly 
tending to his own financial affairs, 
avoiding impulsive behavior involving 
finances, or resisting harmful influences in 
financial matters from acquaintances (who may 
not have his best interest in mind)?  The 
examiner must explain the rationale for all 
opinions given (citing to supporting clinical 
findings and factual data). 

4. 	The RO should ensure that all 
development outlined above is completed, and 
then re-adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

